This is a companion case to Allen  Scott, Inc., v. Stahl et al., 181 Okla. 527, 75 P.2d 204. In the present case the immediate grantor of defendant in error Stahl was plaintiff in error Nichols, while in the cited case his grantor was Allen 
Scott, Inc. Otherwise, the facts and transactions in connection with the mortgage, the contract and the deed in that case are substantially the same as in this case, except that different property was involved. Similarly, the issues of fact and law, the judgments of the trial court, and the contentions on appeal are identical. The rules of law and syllabus in that case are adopted here, and on the authority of that decision the judgment is affirmed.
OSBORN, C. J., and CORN, GIBSON, and DAVISON, JJ., concur.